         Case 2:19-cv-06139-JMG Document 15 Filed 02/23/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

PHYLLIS M. WEAVER,                                   :
               Plaintiff,                            :
                                                     :
                      v.                             :        Civil No. 2:19-cv-06139-JMG
                                                     :
WALGREEN COMPANY,                                    :
                  Defendant.                         :
__________________________________________

                                            ORDER

       AND NOW, this 23rd day of February, 2021, upon consideration of Defendant Walgreen

Company’s Motion to Dismiss (ECF No. 6), Plaintiff Phyllis M. Weaver’s response in

opposition (ECF No. 10), and the Defendant’s reply brief (ECF No. 13), it is hereby ORDERED

as follows:

   1. The case shall be TRANSFERRED to the United States District Court for the Eastern

       District of North Carolina, pursuant to 28 U.S.C. § 1406(a).

   2. The Clerk of Court is directed to transfer the entirety of this matter to the United States

       District Court for the Eastern District of North Carolina for further consideration.

   3. The Defendant’s Motion to Dismiss (ECF No. 6) is DENIED without prejudice.



                                                         BY THE COURT:


                                                         /s/ John M. Gallagher
                                                         JOHN M. GALLAGHER
                                                         United States District Court Judge
